REIF, Vice Chief Judge,
specially concurring .
I join the majority conclusion that Mother’s child support obligation was properly determined in changing custody of the child from her to the judicially-determined Father, even though Father’s motion for change of custody did not request or otherwise raise child support. I write separately to stress that the paternity statutes, 10 O.S.1991 §§ 70 through 90.5, under which this case arises, prescribe specific matters that shall be decided as an incident to making a paternity determination—support, custody and visitation. 10 O.S.1991 § 70. The interrelated and inclusive nature of these issues is further established by section 89(H) which limits the issues in proceedings brought by the Department of Human Services to paternity and support, unless custody and visitation are specifically and affirmatively pleaded by the father. In view of this single exception, it is reasonably clear that support, custody and visitation are otherwise conjoint issues whenever any one of them is raised. This would include a proceeding under section 79 to enlarge, diminish, or vacate any order or judgment.
In the instant case, the change of custody necessarily altered the support and visitation arrangement and it was the duty of the court to provide for the support of the child in view of this change. In setting support, section 83(C) directs the court to employ the child support guidelines in 43 O.S.1991 § 118. Accordingly, the support award against Mother in the instant case was proper as an incident of changing custody to Father and the court erred in holding that the support award was void when Father sought to collect the support by wage assignment.